DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	This office action is responsive to the amendment filed on 12 February 2021. As directed by the amendment: claims 1, 3-7, and 9-20 have been amended; claim 2 has been cancelled; and no claims have been added. Thus, claims 1 and 3-20 are presently pending in this application. 
	Applicant’s amendments to the Claims have overcome each and every 112(b) rejection made in the previous office action. 
Reasons for Allowance
Claims 1 and 3-20 are allowed over prior art.
The following is an examiner’s statement of reasons for allowance: 
The closest prior art of record, Young (US 2011/0301548), fails to disclose or make obvious a device as described in claims 1 and 8. Specifically, Young fails to disclose or make obvious a drug delivery device, in combination with all of the other elements of the claim, in which a pusher capable of breaking a sealing element and an insertion mechanism that moves the drug container are two distinct elements that are held out of contact with the sealing element. Instead, Young teaches a device of Figure 15 with an insertion mechanism in the form of pusher 42 in combination with locking rollers 43 that engage only the sealing element 3 without engaging the sidewalls of the cartridge 2. The pusher 42 also breaks seal 3 before the drug container is moved through the housing, as described in ¶0070-0072. Other devices like the device of Figure 4 of Pawelka et al (US 5584815) that keep a pusher 122 out of contact with plunger 185 not only fail to teach a sealing element as defined in the claim but also fail to disclose an insertion mechanism to move a drug container 184 with respect to the housing 44 of the device.
The closest prior art of record, Bollenbach et al (US 2008/0262438), fails to disclose or make obvious a device as described in claim 10. Specifically, Bollenbach fails to disclose or make obvious a drug delivery device, in combination with all of the other elements of the claim, in which a combination of latching elements moves a skin contact element that triggers insertion from an initial position to a Bergens et al (US 2001/0005781) teach insertion/sleeve relationships. In Bergens, the device has a cover remover 333 independently moves with respect to an insertion mechanism triggered by trigger 344 to insert the injector into the patient and finished the injection process by expanding a return spring 336. Neither of these devices makes obvious having an insertion mechanism, a skin contact element, and a second camming surface as defined in the claims.
As such, a prima facie case of obviousness or an anticipation rejection cannot be established with respect to the claimed combination of elements as set forth in claims 1, 8, and 10. Claims 3-7, 9, and 11-20 are allowed for incorporating the above limitations of the claims due to their respective dependencies on the independent claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TASNIM M AHMED whose telephone number is (571)272-9536.  The examiner can normally be reached on M-F 8am-4pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan R Price can be reached on (571)270-5421.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through 

/TASNIM MEHJABIN AHMED/Examiner, Art Unit 3783             
/NATHAN R PRICE/Supervisory Patent Examiner, Art Unit 3783